DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-20 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-13, drawn to methods for treating or preventing Flavivirus infection in a human or non-human animal subject, comprising administering an effective amount of a compound selected from the group consisting of NCGC00102779-01, NCGC00113159-01, NCGC00104879-01,    NCGC00025125-18, NCGC00018238-09, NCGC00112058-01, NCGC00169957-03,    NCGC00387651-01, NCGC00179895-03,    NCGC00108525-01,    NCGC00071621-03,    NCGC00131231-01, NCGC00246910-02,    NCGC00108581-01,    NCGC00107055-01,    NCGC00263862-02, NCGC00072088-02, NCGC00357393-02, and NCGC00378623-01, or a prodrug, metabolite, or derivative of any of the foregoing, or a pharmaceutically acceptable salt of any of the foregoing, classified in numerous subgroups of A61K31.
II. Claims 14-20, drawn to packaged dosage formulations and kits comprising at least one compound selected from the group consisting of NCGC00102779-01, NCGC00113159-01, NCGC00104879-01, NCGC00025125-18, NCGC00018238-09, NCGC00112058-01,    NCGC00169957-03, NCGC00387651-01, NCGC00179895-03, NCGC00108525-01,    NCGC00071621-03, NCGC00131231-01, NCGC00246910-02, NCGC00108581-01,    NCGC00107055-01, NCGC00263862-02, NCGC00072088-02, NCGC00357393-02, and NCGC00378623-01, or a prodrug, metabolite, or derivative of any of the foregoing, or a pharmaceutically acceptable salt of any of the foregoing, classified in numerous subgroups of A61K31.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product (Group II) and process of use (Group I).  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
In the instant case the product as claimed (packaged dosage formulations and kits comprising at least one compound selected from the group consisting of NCGC00102779-01, NCGC00113159-01, NCGC00104879-01, NCGC00025125-18, NCGC00018238-09, NCGC00112058-01,    NCGC00169957-03, NCGC00387651-01, NCGC00179895-03, NCGC00108525-01,    NCGC00071621-03, NCGC00131231-01, NCGC00246910-02, NCGC00108581-01,    NCGC00107055-01, NCGC00263862-02, NCGC00072088-02, NCGC00357393-02, and NCGC00378623-01, or a prodrug, metabolite, or derivative of any of the foregoing, or a pharmaceutically acceptable salt of any of the foregoing) can be used in a materially different process of using that product, e.g., treating or preventing other diseases/disorders any one or more the claimed compounds are effective against and/or screening the claimed compounds for biological activity against other biological targets, e.g., cancer cells. For example, the compound Applicants identify as “NCGC00025125-18” is the well-known compound colchicine, which is a medication used to treat gout and Behcet’s disease.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A) Search and examination of methods of treating or preventing Flavivirus infection in a human or non-human animal subjects comprising administering effective amounts of one or more of the claimed compounds to a subject (Group I) requires completely different examination considerations under 35 U.S.C. 112, 1st Paragraph, e.g., Scope of Enablement, than the claims of Group II;
B) Prior art applicable to packaged dosage formulations and kits comprising one or more of the claimed compounds would not necessarily also be applicable to the claimed methods of treating or preventing Flavivirus infection in a human or non-human animal subject comprising administering effective amounts of one or more of the claimed compounds to a subject.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

SPECIES ELECTION I (Groups I and II)
This application contains claims directed to the following patentably distinct species:
NCGC00102779-01;
NCGC00113159-01;
NCGC00104879-01; 
NCGC00025125-18; 
NCGC00018238-09; 
NCGC00112058-01;    
NCGC00169957-03; 
NCGC00387651-01; 
NCGC00179895-03; 
NCGC00108525-01;    
NCGC00071621-03; 
NCGC00131231-01; 
NCGC00246910-02;
NCGC00108581-01;    
NCGC00107055-01; 
NCGC00263862-02; 
NCGC00072088-02; 
NCGC00357393-02; and 
NCGC00378623-01.
The species are independent or distinct because these compounds, identified only by an NCGC database number and structure, have completely different, non-overlapping structures, and are in no way related to one another. As a non-limiting example, NCGC00018238-09 is the compound oxibendazole having the following structure:

    PNG
    media_image1.png
    77
    218
    media_image1.png
    Greyscale

In complete, distinct contrast, NCGC00169957-03 is a cyclic peptide antibiotic known as Destruxin B having the following structure:

    PNG
    media_image2.png
    196
    160
    media_image2.png
    Greyscale

See Table 1.
	It cannot even be said the claimed species have the same or similar biological activity as evidenced by Applicants’ Table 2.  For example, whereas NCGC00179895-03 has Anti-DENV activity at 1 M and 10 M and an Anti-ZIKV IC50 of 3.49 x 10-9, NCGC00113159-01 (and numerous other claimed species) have NO Anti-DENV activity at 1 M and 10 M and Anti-ZIKV IC50s “>30 M”.  See Table 2.
	Clearly, the claimed species are unrelated in both structure and function (biological activity). In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-4, 8-16, and 18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A) There is no possible way with currently available search tools to search any “genus” encompassing all of the claimed species, i.e., each species would have to be individually searched by structural formula, as most of the claimed species do not even have a Registry Number associated with them;
B) Prior art applicable to one species would NOT be applicable to any other species as the claimed species are completely different and do not overlap in scope in any way.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

SPECIES ELECTION II (Group I)
This application contains claims directed to the following patentably distinct species 
i) the subject has the Flavivirus infection at the time of said administering, i.e., the “treating” embodiment of the claims;
ii) the subject does not have the Flavivirus infection at the time of said administering, i.e., the “preventing” embodiment of the claims. 
The species are independent or distinct because they encompass completely different, non-overlapping subject populations. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-2 and 9-14 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
A) Prior art applicable to administering a compound to a subject having a Flavivirus infection would NOT be applicable to administering a compound to a subject before exposure to Flavivirus; likewise, prior art applicable to administering a claimed compound to a subject having a Flavivirus infection would NOT be applicable to administering a compound to a subject not already having a Flavivirus infection;
B) The search required for administering a compound to a subject having a Flavivirus infection would NOT uncover prior art directed to simply administering a compound to a subject not exposed to Flavivirus;
C) The distinct species require different examination considerations under 112, 1st Paragraph, specifically enablement for “prophylaxis” or “prevention” of Flavivirus infection as encompassed by species ii).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventors
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629